Lacombe, J.
This action is brought to recover on a surety bond conditioned for “the faithful discharge of his'duties ” by Robert C. Morgan, as chief of the bureau of accounts in the department of state. Defendants had judgment in the district court, and the plaintiff has taken a writ of error. Morgan while holding office received money from two different sources. There -was, from time to time, placed to his credit with the treasurer or assistant treasurer, and subject to his draft, certain’funds appropriated by congress to certain specified objects, connected with disbursements of the department of state for the contingent expenses of foreign missions, consulates, and similar purposes. The receipt and disbursement of these moneys were within the duties whose faithful discharge the bond sued on was given to secure. He also received from time to time certain passport fees, and moneys for the sale of the United States Statutes, which he was required by law to cover into the treasury. For his conduct in connection with these fees and moneys defendants *490were not sureties; nor, indeed, was'any bond required. Por bis honesty in that regard the United States were their own insurers.
As to the details of the embezzlement, which is the cause of this action, the evidence, naturally enough, is not very specific. It may fairly be inferred, however, that Morgan’s method of proceeding was as follows: He received from time to time bank-bills, treasury notes, or coin in paj'mont of passport fees, or for the sale of Statutes. These bills, notes, and coin he appropriated to his own use; and when the month came to an end he was a defaulter to the government to the amount of the moneys so received. Thereupon he drew a draft against his account as disbursing clerk, for an amount equal to his defalcations during the month, and passed it over to'the treasurer or assistant treasurer, with the request that it be covered into the 'treasury as the amount received from passports during the current month. Thereupon the amount of these drafts was charged to the disbursement account, and credited to the passport-fee account.
The cases of U. S. v. January, 7 Cranch, 572; U. S. v. Eckford, 1 How. 250, and Jones v. U. S., 7 How. 681, referred to in the opinion of the learned court below, seem to be controlling of this case. If there were another set of bondsmen, who guarantied Morgan’s faithful service in the receipt and disposition of passport fees and moneys for the sale of Statutes, the loss which the United States have sustained would be, under these decisions, recoverable from them, and not from the defendants. The situation is certainly not changed by the circumstance that the government stands as its own security for Morgan’s acts in regard to the moneys he embezzléd. The judgment is afiinned on the opinion of the district-judge.